Citation Nr: 1039340	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder to include post-traumatic stress disorder 
(PTSD), major depressive disorder, psychotic disorder, and 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from July 1979 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Hartford 
RO.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends she currently has an innocently acquired 
psychiatric disorder that is related to her military service.

Notably, her initial claim was for service connection for PTSD.  
However, in a recent case, the United States Court of Appeals for 
Veterans Claims (Court) held that when the Veteran specifically 
requests service connection for PTSD, but the medical record 
includes other psychiatric diagnoses, the claim may not be 
narrowly construed as only a PTSD claim, and should be considered 
as a claim for a psychiatric disorder.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009)..

In this case, the Veteran clearly did not intend to limit her 
claim to PTSD, as an April 2008 statement pointed out that she 
was also diagnosed as having schizoaffective disorder.  The 
record also shows additional diagnoses of psychotic disorder and 
major depressive disorder in addition to schizoaffective disorder 
and PTSD.

Thus, while the RO separately adjudicated service connection for 
schizoaffective disorder, which was denied in a July 2008 rating 
decision, in accordance with Clemons, schizoaffective disorder 
plus any other current psychiatric disorder is incorporated into 
the current appeal and must be considered by VA.

In light of the broader scope of the claim, additional 
development is needed.  While the RO arranged for a VA 
examination and opinion with respect to PTSD, no opinion was 
sought regarding the other currently diagnosed psychiatric 
disorders.  

Notably, service treatment records in January 1987 contain a 
diagnosis of situational depression related to family problems 
and a July 1987 medical history report that indicates she 
reported having problems sleeping due to anxiety.  

As there is evidence of in-service diagnoses and post-service 
diagnoses, an opinion must be sought to determine whether any of 
her currently diagnosed psychiatric disorders are related to her 
service.

Prior to affording the Veteran an additional examination, the RO 
should contact the Veteran and associate with the Veteran's 
claims file any outstanding medical or other records relevant to 
the Veteran's claims that may be identified by the Veteran and 
that have not already been associated with the Veteran's claims 
file.

The Board finds that the Veteran was given inadequate notice in 
regard to her claim.  In particular, her claim is based on 
reported sexual harassment and sexual assault in service.  A 
claim involving personal assaults requires a specific type of 
notice regarding the evidence that is to be considered in such 
claims.  

If a PTSD claim is based on in-service personal assault, 
competent evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not limited 
to, records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  

Any evidence of behavior changes following a claimed assault is 
one type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, anxiety without an identifiable cause, 
and unexplained economic or social behavior changes.  See 38 
C.F.R. § 3.304(f) (3) (2010).  The Veteran has not been provided 
such notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a 
corrective letter providing notification of 
the duties to notify and assist.  The 
Veteran should be notified that an in-
service personal assault may be 
corroborated by evidence from sources other 
than the service records, as defined in 38 
C.F.R. § 3.304(f)(3).  The RO should give 
the Veteran the opportunity to submit 
evidence that will corroborate her account 
of sexual assaults and harassment in 
service.

2.  The RO should obtain all VA psychiatric 
treatment records dated from June 2008 to 
the present and associate those records 
with the claims file.

3.  The RO should then arrange for a VA 
psychiatric examination, preferably by a 
psychiatrist to addresses whether the 
Veteran has an innocently acquired 
psychiatric disorder related to her 
service.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in connection with the 
examination.  All indicated studies should 
be performed, and all findings should be 
reported in detail.

Based on a review of the claims file and 
examination of the Veteran, a VA examiner 
should opine as to whether any of the 
Veteran's innocently acquired psychiatric 
disabilities are at least as likely as not 
related to any event or incident of 
service, or had their clinical onset during 
service.  

In offering these opinions, the examiner 
should comment on the Veteran's service 
medical records, post-service treatment 
records, and the Veteran's statements 
contained in the claims file.

The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.  A 
complete rationale should be given for all 
opinions and should be based on examination 
findings, historical records, and medical 
principles.

4.  After completing the foregoing and 
undertaking any other development deemed 
necessary, the RO should readjudicate the 
claim of service connection in light of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and her 
representative with a Supplemental 
Statement of the Case and afford them with 
an appropriate opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


